This is an original proceeding to review an order of the State Industrial Commission. The Commission on July 7, 1932, made an award in favor of respondent, James H. Richey, an employee of the Magnolia Petroleum Company, a corporation, petitioner herein, finding that respondent sustained an accidental personal injury to his right eye when a piece of steel blew into the same, as a result of which respondent was temporarily totally disabled, and further ordering that petitioner pay to respondent compensation therefor in the sum of $652.05 from October 24, 1932, at the rate of $17.65 per week, for 100 weeks for the total loss of vision to said right eye. Petitioner urges as follows:
"That said award is contrary to law, and there is no competent evidence in the testimony or the record to support the findings of the. Commission that the respondent, James H. Richey, sustained an accidental personal injury while in the course of his employment with the petitioner which caused the loss of vision in this eye. That the testimony conclusively proved that the respondent, James H. Richey, was suffering from a diseased condition of his eye that was not brought on, aggravated or accentuated by the alleged accident."
Suffice it to say, we have examined this record and find no competent evidence reasonably tending to support the finding of the Commission that the loss of vision of said right eye was attributable to the accidental injury sustained by respondent.
The award is vacated, set aside, and the Commission is hereby ordered to dismiss the claim of respondent.
RILEY, C. J., CULLISON, V. C. J., and SWINDALL, ANDREWS, OSBORN, BAYLESS, BUSBY, and WELCH, JJ., concur.